Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amanda Y. Baker on March 12, 2021.
The application has been amended as follows: 
Claim 2 is cancelled.
Claim 1 is rewritten as:  
- - A method of applying an alignment film on a substrate of a liquid crystal panel, the method comprising:
forming on the substrate, [[forming]] a surface having high wettability and a surface having low wettability with respect to a material of the alignment film, wherein the surface having high wettability corresponds to a display region of the liquid crystal panel, and the surface having low wettability corresponds to a peripheral region of the display region and includes a region where at least one of a peripheral seal material is to be formed, a mounting member is to be attached, or an inspection terminal onto which a needle is brought into contact upon inspection is to be located;
wherein the transfer plate has a solid pattern; and
separating the transfer plate and the surface of the substrate such that the material of the alignment film is left on the surface having high wettability and the material of the alignment film is not left on the surface having low wettability, 
wherein the material of the alignment film brought into contact with the surface having low wettability is left on the transfer plate. - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest cited prior art of record, WO 2015/113367 (US 2016/0011451), fails to fairly teach or suggest, even in view of US 2013/0122621 and US 2009/0122244, the method of applying the alignment film on the substrate of the liquid crystal panel, comprising the specific combination of steps, where the alignment film transfer plate has a solid pattern, and the material of the alignment film that is brought into contact with the surface of the substrate having low wettability, is selectively left on the transfer plate when the transfer plate is separated from the surface of the substrate, as amended above.
See Applicant’s arguments in the response filed on March 1, 2021.




    PNG
    media_image1.png
    626
    725
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    334
    324
    media_image2.png
    Greyscale

After the material 16 of the alignment film, attached to the transfer-plate convex portion 12, is brought into contact with both of the surface 2 having low wettability and the surface 3 having high wettability, of the substrate 1, and after the transfer-plate convex portion 12 is then separated from the substrate 1, the material 16 of the alignment film is selectively transferred and attached to the surface 3 having high wettability ([0029]), as alignment film 13 ([0026], Fig. 4 shown above on the left), and the material 16 of the alignment film brought into contact with the surface 2 having low wettability, is selectively left on the transfer-plate convex portion 12 without being transferred (attached) to the surface 2 having low wettability ([0029]).
The reference made of record, JP 6528517 B2, is a JP patent family member. 


Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782